[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION REGARDING CUSTODY AND VISITATION
1. The Husband and the Wife shall have joint legal custody of the minor children, issue of the parties' marriage.
2. The Husband and the Wife agree that they will use their best efforts to adopt harmonious joint decisions involving the children as to major issues including, their health, education, and welfare, focusing on the best interests of the children.
3. All day-to-day decisions relating to the children shall be made by the parent with whom the children are visiting.
4. Each of the parties agree that if either has knowledge of any illness or accident or other circumstances seriously affecting the health or welfare of the children, the Husband or the Wife, as the case may be, will promptly notify the other. For the purposes of this paragraph, the words "illness or injury" shall mean any. sickness or injury which requires the services of a physician. During any serious illness or injury, both parties shall have the right of reasonable visitation to see the children in addition to the other rights provided herein.
5. Each of the parties will furnish the other party copies of any reports from third persons or institutions concerning health, education, or welfare of the children. CT Page 7339-ac
6. The parties shall have reasonable access to the children while they are with the other party, including free access by mail and free access by telephone during reasonable hours of the day and evening.
7. The Husband and the Wife shall communicate directly, and not through the children, in making mutually satisfactory plans respecting all periods of visitation.
8. In the event that either party wishes to relocate more than 30 miles from Danbury, Connecticut, measured over publicly traveled roads, then that party shall provide no less than sixty (60) days advance written notice to the other party. In such case the parties agree to use their best efforts to develop a parenting plan and visitation schedule in the best interests of the minor children. In the event that the parties are unable to agree upon a parenting plan or visitation schedule, either party may petition the Court.
9. The parties shall be obligated to notify each other of the location of the children, along with a telephone number where they may be reached during reasonable hours, whenever the parties are traveling with the children overnight on vacation.
10. For a reasonable period of time, the parties agree to jointly participate in parenting counseling, with a therapist of their choice, to resolve problems in their joint parenting of the children. The parties acknowledge that the husband currently has insurance which may cover such counseling, and therefore the parties will use their best efforts to choose a therapist whose services would be covered by the husband's insurance. Any unreimbursed costs of the counseling will be shared on an equal basis by the parties.
11. The parties agree to submit the issue of whether or not their children should attend counseling, to the therapist they choose for their parenting counseling. The parties further agree that such therapist shall have the Opportunity to consult with Dr. Sink regarding this issue. The parties agree to follow the recommendation of the therapist with regard to whether the children should attend counseling.
12. The parenting plan, including visitation, shall be liberal, flexible and reasonable as follows, with the understanding that any time not specifically allocated shall be time the children spend with the wife. Further, any reference to school as a place for pick up or drop off shall apply when school is in session, and at other times, the place for pick up or drop off shall be the wife's residence. Time for pick up or drop off at school, or at the wife's residence, shall be at the normal start or end of the school day. CT Page 7339-ad
A. Regular Visitation:
Week 1.: On Monday at 3 P.M. the husband shall pick up the children from school for overnight and shall drops them off at school Tuesday, A.M.
On Thursday at 3 P.M. the husband shall pick up the children from school and has them until the following Monday when he returns them in morning to school.
Week 2.: On Thursday at 3 P.M. the husband picks up the children for overnight from school and returns them to school on Friday in the morning.
Week 3.: On Monday the husband picks up the children at school for overnight visitation and returns them to school on Tuesday morning.
On Thursday the husband picks up the children from school and returns them to school on Monday morning.
Week 4.: On Thursday at 3 P.M. the husband picks up the children from school and returns them to school Friday morning.
B. Holidays and Vacations:
i. Mother's Day shall be spent with the wife.
ii. Father's Day shall be spent with the husband.
iii. The parties shall alternate on an annual basis Thanksgiving day with the husband having such holiday in 2001.
iv. Christmas school break shall be alternated on an annual basis as follows:
a. Dismissal from school until December 25 at 6 P.M. 2001 shall be with the husband.
b. December 25 at 6 P.M. until 6 P.M. Saturday before school recommences shall be with the wife for 200 1.
v. Any Monday or Friday holiday not specified shall be "tacked on" to the regular visitation of the party for that particular weekend. All CT Page 7339-ae other holidays not specified, shall be spent with the party who has that day for regular visitation.
vi. The winter break, February, shall be alternated with the husband having such break in 2001 and the spring break shall be alternated with the wife having such break in 2001.
vii. Summers: The parties shall alternate on an annual basis the time for taking the two weeks vacations set forth in subparts a and b below as follows:
a. The children shall spend the first two (2) weeks of summer vacation in June 2001 following the end of school with the wife on an uninterrupted basis.
b. The children shall spend the first two (2) weeks of summer vacation in July with the husband in 2001 on an uninterrupted basis.
c. The husband shall have one (1) additional week in August, uninterrupted, upon forty five (45) days prior written notice.
d. The wife shall have one (1) additional week in August, uninterrupted, upon forty five (45) days prior written notice.
e. The wife shall have the three days prior to the start of school each year and both parties may attend the first day of school with the children each year.
Should there be a conflict as to what parent has what week as vacation in August, the post mark on the envelope containing the notice shall control and shall be determinative as to which parent shall such week, however, the other parent may then pick an alternate week in August for vacation except for the three (3) days prior to the start of school when the children shall be with the wife.
Any week or day not reserved for holiday or vacation visitation shall revert to the regular visitation schedule.
Plaintiff                                   Defendant
/s/___________________                      /s/___________________ Maryagela Amendola-Hordos*              Frank A. Hordos, Jr. CT Page 7339-af
/s/___________________                      /s/___________________ Marvin Borofsky                             Judith Goldberg
  /s/___________________ Christine M. Ellis, Counsel for the minor children
 ORDER**